Title: To George Washington from the Stonington Committee of Safety, 1 December 1775
From: Stonington Committee of Safety
To: Washington, George



Sir
Stonington [Conn.] December 1st 1775

Recd Your Excellency’s Orders of the 27th Ult. Accompanied with the Papers belonging to the Sloop Warren, now in this port, and in consequence the Committee convened, and have taken the same into Consideration, and find that John Denny the Master of Said Sloop is a Native of Great Britain & is Suspected to hold principles Inimical to this Country, Wherefore we dont think Proper to discharge Sd Vessel & Cargo at present. And not having the Advantage of Such evidences and other Circumstances as may be Obtain’d, have therefore postponed the enquiry & Consideration thereof to the 8th day of January Next—in the mean time have Ordered Proper care to be taken of the Cargo, and the Vessel moored in a Proper place of Safety, Any further orders from your Excellency shall be cherefully comply’d with by your Excellencys most Obedient And Very humble servants.

Signed pr Order and in behalf of the Committee
Joseph Denison Chairman

